 567301 NLRB No. 76BOSTROM SEATING CO.1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.2We agree with the judge that the reason articulated by the Respondent fordisciplining employee Raymond CurvinÐthat he violated its drug and alcohol
policy by having beer in his truckÐwas pretextual and that Curvin was sus-
pended and discharged because of his union activities in violation of Sec.
8(a)(3) and (1). In this regard, in affirming the judge's findings that Curvin
(an avowed union adherent) and West (whose union sympathies were not
known to the Respondent) were treated differently for essentially the same in-
fraction of its drug and alcohol policy, and that such disparate treatment was
discriminatorily motivated, we rely on evidence that in both instances, the beer
was ``found'' in accessible, unsecured areas of their vehicles, and that neither
was believed to have been drinking. Further, we find it significant, as the
judge stated, that in the incident involving Curvin, the beer was under the seat
and not in plain view, the employees who might have seen it when Curvin
parked his truck that morning were working at the time Harris purportedly re-
ceived the anonymous telephone tip, and that Harris agreed with Curvin that
the alleged phone call was ``suspicious.'' Thus, as the judge found, there was
no more reason to believe West was set up (as the Respondent suggests), than
to believe that Curvin was. In addition, we note that in the Curvin incident,
General Manager Hardie Harris initially attempted to confiscate the beer,
whereas in the West incident Harris not only returned the beer to the bed of
West's truck and himself hid it by covering it with trash that was in the truck,
but did so despite a purported belief that the beer did not belong to West.
We conform par. 2 of the judge's Conclusions of Law to his violation findings
by inserting ``suspension'' between ``by'' and ``discharging'' and by sub-
stituting ``Section 8(a)(3) and (1)'' for ``section 8(a)(1).''3The Respondent does not base its exception on the fact that the complaintalleged only the discharge, and not the suspension, as violative of the Act. In
any event, the record indicates that all parties treated the suspension as part
of the discharge allegation. Therefore, we should modify the recommended
Order to include reference to the suspension and conform the notice to em-
ployees accordingly.Bostrom Seating Company, Inc. and United Steel-workers of America, AFL±CIO, CLC. Case 10±CA±24443January 31, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
RAUDABAUGHOn September 6, 1990, Administrative Law Judge J.Pargen Robertson issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions,2and to adopt the recommended Order asmodified.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Bostrom Seating Company,
Inc., Piedmont, Alabama, its officers, agents, succes-sors, and assigns, shall take the action set forth in theOrder as modified below.1. Substitute the following for paragraph 1(a).
``(a) Suspending, discharging, and refusing to rein-state employees because of their union or other pro-
tected concerted activities.''2. Substitute the following for paragraph 2(b).
``(b) Remove from its files any reference to the sus-pension and termination of Curvin and notify him in
writing that this has been done and that evidence of his
unlawful suspension or termination will not be used
against him in any way.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
suspend or discharge our employeesbecause of their activities on behalf of United Steel-
workers of America, AFL±CIO, CLC, or any other
labor organization.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of rights guaranteed them by Section 7 of the Act.WEWILL
offer immediate and full reinstatement toRaymond Curvin to the position he formerly held or,
if that position no longer exists, to a substantially
equivalent position without prejudice to his seniority or
other rights and privileges.WEWILL
make Raymond Curvin whole for alllosses of earnings he may have suffered by reason of
our discrimination against him.WEWILL
expunge from our records any reference toour suspension and discharge of Raymond Curvin and
notify him in writing of our action in that regard.BOSTROMSEATINGCOMPANY, INC. 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Keith Jewell, Esq., for the General Counsel.Douglas R. Sullenberger, Esq. and Andrea Lure, Esq., of At-lanta, Georgia, for the Respondent.DECISIONSTATEMENTOFTHE
CASEJ. PARGENROBERTSON, Administrative Law Judge. Thiscase was heard in Piedmont, Alabama, on March 21, 1990.
The charge was filed on October 26 and amended on Decem-
ber 1, 1989. The complaint, which alleges that Respondent
engaged in conduct violative of Section 8(a)(1) and (3) of the
National Labor Relations Act (the Act), issued on December
7, 1989.Respondent admitted that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) of the
Act; that it is engaged in the manufacture of truck seats at
its place of business in Piedmont, Alabama; and that, during
the past calendar year, a representative period, it sold and
shipped from its Piedmont facility finished products valued
in excess of $50,000 directly to customers located outside the
State of Alabama.At the hearing the parties stipulated that United Steel-workers of America, AFL±CIO, CLC (the Union) is a labor
organization within the meaning of Section 2(5) of the Act.I make the following findings on the basis of the entirerecord, my observation of the demeanor of witnesses, and
after consideration of briefs filed by Respondent and the
General Counsel.Raymond Curvin: The complaint alleges that Respondentengaged in conduct violative of Section 8(a)(1) and (3) re-
garding Raymond Curvin. Raymond Curvin was employed
by Respondent as a machine press operator from April 21,
1975, to September 12, 1989.January 1988: Curvin testified that he first became activeon behalf of the Union around January 1988. Curvin attended
several union meetings.Respondent's president gave an antiunion address to theemployees a few weeks after Curvin first started attending
union meetings. Superintendent Jim Vance asked Curvin
what he thought about that address.I told him I just listened.Jim Vance asked me ifÐhe asked me where I lived,and I told him. And he asked me how long I'd been
employed at Bostrom, and I told him a long time.And then he asked me if I could go to work in Pied-mont anywhere else for the kind of money I was mak-
ing at Bostrom. And I told him I didn't know.He said, ``Well, it's something to think about.''August 1988: In August 1988, Curvin contacted UnionRepresentative Clarence Brown. Curvin testified that he start-
ed talking with employees, distributing union literature out-
side the plant at the gate, and wearing union shirts and but-
tons.February 1989: About a month before an election washeld on March 22, 1989, Curvin was called to the office of
General Manager Hardie Harris:Hardie told meÐI was called to Hardie's office andhe told me that I couldn't harass people on the job.I told Hardie that all I'd done was ask a man for histelephone number. And he said he didn't care what the
conversation was or what I was talking to him about,
but that I couldn't harass people on the job. They
wouldn't tolerate that.And I agreed with Mr. Harris. I said, ``I don't feellike people should be harassed either, but I wasn't
harassing him. I just asked for a telephone number.''Curvin testified that before being called into Harris' officehe had talked to an employee about calling that employee at
home to talk to him about the Union. On one occasion
around February 1989, General Manager Harris came to
Curvin with a copy of a union handbill that Curvin had been
distributing at the gate, and waved the handbill in Curvin's
face, saying that the handbill contained a bunch of lies or
things that were not true.Also in February 1989, some windows were shot out inRespondent's breakroom. General Manager Harris called a
meeting of employees regarding that incident and told the
employees that nothing like that had ever happened before
the start of the union campaign. Curvin spoke up saying... it wasn't fair to blame us for the windows being
shot out when nobody knew who done it.....Q. After you made the statement, did [Harris] re-spond?A. He come walking right towards me while I wassitting down and stood over me. And then Mr. Harris
looked at me and said, ``I bet you know more about
this than you're letting on.''And at that time I stood up 'cause I didn't want tobe talked down to like that in front of everybody.....
Well, when I said something, other people startedsaying something, and Hardie put a halt to it. He said,
``Look, this is my meeting and I'm talking. If you've
got questions or comments, you come in my office.''And at that time somebody stood up and said,``What time is it? And just a chorus of people said,
``It's union time.'' And Hardie closed the meeting and
left.Around the time the windows were shot out of thebreakroom, Curvin was called into Harris' office and told by
Harris, that,... he could slap me with a slander suit.
I wanted to know why, and he said because he hadwitnesses that said that I said that the company was the
one that done it........ the floor a day or two after the initial visit to
Hardie's office.Hardie came out to the floor and the issue wasbrought up again. I told Mr. Harris that if he wanted
to go after me with a slander suit, to go right ahead.And he said something to the effect that if I didn'tquit running my mouth, ``Big boy, we'll do just that.'' 569BOSTROM SEATING CO.March 1989: About a week before the election, Curvinwas wearing a sweatshirt with a ``big United Steelworkers
emblem on the front and one on the back, and it said `Just
Say Yes' on the back,'' and Respondent's president Brad
Herring and General Manager Harris, walked up to Curvin,Mr. Herring asked me how I was doing, ... he
said, ``By the wayÐhe looked at my shirt and took his
finger and punched the emblem on my shirt and said,
``Those people right there can't help you.''And he said, ``If you don't believe it, ask the peoplein Milwaukee. They're not there anymore.''On cross-examination Curvin testified that the reference topeople in Milwaukee dealt with people in another Bostrom
organization, Cudahay in Milwaukee, that had closed down.Curvin testified that he was wearing another union shirtabout 2 days before the election when Harris came to him,He told me that we were going to lose the election.And I said, ``No, we're going to win.''And he said, ``No, you're gonna lose. I guaranteeyou you're gonna lose. And what you're gonna do with
those shirts, I don't know. They're not gonna be any
use to you anymore.And then he made the statement that after the elec-tion he was gonna make a point to come and see me.Curvin served as a union observer during the March 22,1989 election. On the next working day after the election
Curvin went to General Manager Harris' office,Well, I went in and knocked on the door, and he saidcome in. I said, ``Hardie, this is over with. I've got to
go to work.''And he said, ``I do, too.''And I stuck out my hand to shake his hand and hejust looked at me and said, ``I can't shake your hand;
there's no friendship between me and you. You told too
many lies about me.''And then I just said, ``Okay,'' and walked out.September 1989: Curvin was suspended from work onMonday, September 11, 1989. On the Friday before, there
was an employee meeting at which the employees were
given new handbooks. General Manager Harris told the em-
ployees to each tear out a receipt from the back of their re-
spective book and sign and date that receipt. Curvin asked
if he could take his handbook home, read it more thoroughly
and get back to them. Harris responded, ``if you don't sign
it, I consider you insubordinate.''General Manager Hardie Harris testified that the handbookthat went into effect on September 8, 1989, contained a new
drug and alcohol provision. Harris testified:It basically prohibits the possession of alcohol ordrugs within the person or on the property of Bostrom
Seating. It gives us the right to do testing in the event
of reasonable suspicion of possession of such drugs or
alcohol.According to Harris, when he addressed the employees onSeptember 8, he, among other things, went over the new al-cohol and drug provisions in the handbook. Those provisionsread (in relevant part):DRUG AND ALCOHOL POLICYWe will not tolerate alcohol abuse or the use of otherintoxicants or mind-altering substances, including illegal
drugs. Our employees may be required to submit to
drug screens, blood alcohol test, breathalyzer test or
other medical examination under the following cir-
cumstances: (a) on a periodic or random basis; (b)
when an employee is suspected of working or reporting
to work with intoxicants or mind-altering substances in
his or her system; or (c) when an employee suffers an
on-the-job injury or is involved in an accident involving
Company equipment or vehicles. If a test confirms the
presence of other intoxicants or mind-altering sub-
stances in the body, the employee is subject to imme-
diate termination. Refusal of an employee to undergo
any of these examinations may result in termination.Employees are prohibited from unauthorized posses-sion, use, sale or purchase of any alcoholic beverages
or other mind-altering substances on Company property
or in Company vehicles. Off-premises use, possession
or alcoholic abuse may also be grounds for disciplinary
action, as such conduct may reflect unfavorably on the
reputation of the Company.....
Employees may be asked to allow inspection of theirvehicles, lockers, desks, cabinets, offices, or other per-
sonal belongings while on Company property. Should
an employee be unavailable or refuse access to a lock-
er, desk, cabinet, or office, the Company reserves the
right to remove the lock. An employee's refusal to sub-
mit immediately to an inspection of his or her person
or property will be considered an act of insubordination
and will subject the employee to termination.On September 11, while Curvin was at work, he was sum-moned to Harris' office where he was told by Harris,I've got a report, Ray, that you've got alcoholic bev-erages in your truck.''After Curvin denied that he had alcoholic beverages, Har-ris asked to search Curvin's truck. Curvin agreed and told
Harris that the truck was unlocked. Harris, Wanda Dobbs,
Cheryl Ward, and Curvin went to the truck where beer was
found. Curvin testified there were three empty cans and three
full cans of beer. Curvin noticed that the beer was wet like
it was cold. Curvin told Harris that the beer was not his and
that he did not drink beer. Curvin testified:Q. Did you have any response to his statement thatyou were suspended?A. Yeah. I told him I had 14 years tied up in theplant. And he said, ``Well, let's let the legal authorities
hash it out because you're just gonna file charges any-
way.''Q. Anything said about the handbook?
A. Yeah. That was another thing. He let me go backinside and make a phone call, and going back up the
sidewalk I said, ``You know, Hardie, doesn't it look
strange that last Friday we had this handbook and you 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
made me sign it and now here Monday you find beerin my truck? I said, ``I'm not that stupid. I cleaned my
truck out. I wasn't gonna come to work with something
illegal in my truck.''And he commented. He said, ``Yeah, that does lookfunny.''Curvin had filed charges on one occasion. Those chargeswere with the National Labor Relations Board.On cross Curvin was asked about cleaning his truck outand not wanting something illegal in his truck. Curvin testi-
fied that after receiving the new handbook on Friday, he re-
moved a handgun that he had kept in the truck.Curvin was notified of his discharge on September 12,1989.On cross-examination Curvin admitted that since his dis-charge, he has investigated into who may have set him up
by placing beer in his truck. Curvin admitted that he has not
been successful in that investigation.Credibility DeterminationsRaymond Curvin: Curvin appeared to testify frankly. Oncross-examination he appeared to answer fully and com-
pletely even though in some instances the answers appeared
to be harmful to his position. In that regard Curvin admitted
under cross-examination that he had told some employeesthat he felt Respondent's management may have been re-
sponsible for the windows shot out of the breakroom. Addi-
tionally, Curvin admitted that, contrary to his comment to
General Manager Harris on September 11, 1989, he does on
rare occasions drink beer.I was impressed with Curvin's demeanor during both di-rect and cross-examination. I credit his testimony.Jeffrey Hulsey: Hulsey admitted on cross-examination thathe was discharged by Respondent and that he was initially
angry with Respondent because of his discharge. However,
I saw nothing in Hulsey's demeanor or in his testimony
which caused me to be concerned about his credibility. I was
impressed with Hulsey's demeanor and I credit his testi-
mony.Don West Jr.: Don West is currently employed by Re-spondent. West testified after being called by the General
Counsel. West appeared to testify candidly without evasion.
I credit his testimony.Hardie Harris: The testimony of Hardie Harris corrobo-rated in practically all respects, the testimony of Raymond
Curvin. However, in material respects as to the incident that
led to Curvin's discharge, Harris' testimony differed from
that of Curvin. Also, in material respects, Harris' testimony
differed from that of Jeffrey Hulsey. Harris, unlike Hulsey,
testified that in a management meeting he cautioned the su-
pervisors to be fair toward the prounion employees.I found Harris' story of the discovery of beer in Curvin'struck to be incredible especially in view of evidence showing
that Curvin was treated differently than any of three other
employees accused of alcohol related problems (e.g., even
though two of those employees were known to have been
drinking, only Curvin of the four, who was not even accused
of drinking, was fired).Harris' story was that he was called by someone that didnot identify himself:When I answered the phone, the individual said,``Don't you have a policy against drugsÐI'm sorryÐ
against alcohol being on your company property?''I said, ``Yes, we do.''
He said, ``Well, you need to check Ray Curvin's ve-hicle then because he's got booze in it.''Despite the contention by Harris that he received theabove call, the beer, when found, was under the seat where
it could not have been seen by a casual passer-by.Harris' version of that incident, which led to Curvin's dis-charge, as well as his version of the supervisory meeting tes-
tified to by Hulsey, was not corroborated by other super-
visors. Nevertheless, on those occasions, there were other su-
pervisors present.I am unable to credit Harris' testimony to the extent itconflicts with other credited evidence. My finding in that re-
gard is based on my observation of Harris' demeanor and on
the full record.FindingsDischarge: The complaint alleges that Respondent dis-charged Raymond Curvin because of his union activities.The testimony of Raymond Curvin, which I credited,shows that Respondent was fully aware of his union activi-
ties. General Manager Harris admitted the circumstances cov-
ered by Curvin's testimony as to the several incidents illus-
trating Respondent's knowledge of Curvin's union activities.
Curvin's testimony, and other evidence mentioned below,
shows that Respondent was strongly opposed to the Union.Moreover, the credited evidence shows that Respondent setout to rid itself of the employees that advocated the Union.
In that regard former Production Supervisor Jeffrey Hulsey
testified about a management and staff meeting held by Re-
spondent in April 1989. Hulsey testified that the meeting was
called by General Manager Hardie Harris:Well, we were having a class for supervisors intraining by Pete Tosh. We were on break, and during
that break Hardie [Harris] called us in and he just was
gonna be brief about it.He said the union elections was over with; he wasglad of it; he knew we all were. It had been hectic on
us all. And now that it was over with, we was gonna
move on ahead.And that the first thing on the agenda was to cull outsome of these people in the plant that were trouble-
makers.He said, ``You know who they are as well as I do.I don't have to mention any names. But we're gonna
have to get rid of them.''He said, ``We're gonna do it right.'' He said,``They're gonna walk the line. The minute they step off
the line, they're gone.''As shown above, I credit Hulsey's version of the April1989 supervisory meeting and I discredit Harris' version of
that meeting.It is apparent that Hardie Harris was referring to the em-ployees that pushed the Union when he mentioned trouble-
makers in his April 1989 statement to his management and
supervisory employees. 571BOSTROM SEATING CO.The evidence reveals that one of those so-called trouble-makers was Raymond Curvin. From January 1988, Respond-
ent was aware of Curvin's prounion position. Beginning in
February 1989, Curvin had a series of run-ins with General
Manager Harris regarding Curvin's activities in support of
the Union.Finally, as to motivation, the credited evidence shows thatRespondent had Curvin's union activity in mind when it dis-
charged him. The following exchange occurred between
Curvin and General Manager Hardie Harris on September 11,
1989:Q. Did you [Raymond Curvin] have any response tohis statement that you were suspended?A. Yeah. I told him I had 14 years tied up in theplant. And he said, ``Well, let's let the legal authorities
hash it out because you're just gonna file charges any-
way.''Harris was referring to charges with the National LaborRelations Board.The credited evidence shows that Respondent treatedCurvin differently than it treated employees that were not
known to be strong union pushers. In October 1989, em-
ployee Don West Jr. was called into General Manager Har-
ris' office where Harris questioned West as to whether West
had beer in his truck.West testified that he favored the Union but, according toWest, he did not engage in obvious prounion activities.
There was no indication that Respondent was ever aware of
how West felt about the Union.Don West told Harris that there was trash in his truck andthat the trash included an empty beer can, but West denied
there was beer in his truck.However, as in the case of Curvin, when Harris searchedWest's truck he found a pack of Busch beer.West was not disciplined because of that incident.
During the incident where Harris found beer in Curvin'struck, Curvin was told that he was being suspended pending
an investigation. West, on the other hand, was not sus-
pended. West was given the six pack of beer, told to keep
it out of sight, and was sent back to work.Additionally, in two cases before the implementation ofRespondent's new handbook on September 8, Respondent
failed to discharge two employees ``found in Bostrom Seat-
ing to have been drinking alcohol.'' Those two employees
were not discharged according to General Manager Hardie
Harris, because, while test showed alcohol in each employ-
ee's blood, each tested below 0.1 percent alcohol.In the case of Curvin, there was never a question ofCurvin's drinking. Curvin was never accused of having con-
sumed beer.Hardie Harris attempted to distinguish his treatment ofCurvin from that of West, by showing there were grounds
to believe that West had been set up.In the case of West, Harris said he saw the beer in West'struck as he was walking in the parking lot. In Curvin's case,Harris allegedly received a call from an unidentified in-
former.The record does not show that there was more reason tobelieve a frameup in West's case than in the case involving
Curvin. As in the situation involving West, there were many
apparent questions regarding the beer in Curvin's truck. Forexample, how was the unidentified caller aware of beer inCurvin's truck. The employees who would have been in the
parking lot at the time Curvin parked, were at work at the
time of the mystery phone call. Moreover, only someone that
saw the beer being placed in the truck or someone that had
opened the door and looked under the seat, could have seen
the beer which was admittedly out of sight, under the seats.Additionally, in view of the fact that the beer was cold,and three cans were empty, an obvious question was, who
had been drinking the beer since it was apparent that Curvin
was not drinking.Even Respondent, in its brief, and Hardie Harris during hisconversation with Curvin after the beer was found, admitted
the suspicious nature of the telephone call which allegedly
put Harris on notice to beer in Curvin's truck.It is not my responsibility to determine whether employeesengage in conduct violative of Respondent's work rules. Nor
do I intend to make light of those rules. Rules regarding al-
cohol and drugs are important and should be obeyed.However, it is apparent that those rules were administeredin one way as to Raymond Curvin while, as to employees
not suspected of supporting the Union, a different approach
was used. In the case of Don West, Hardie Harris suspected
that West was not at fault and that the beer may have been
placed in the truck by someone else.There was no credible reason given why Curvin, who hadworked for Respondent for 14 years, should have been enti-
tled to less consideration when he denied that beer was
placed in his truck by him, than Harris afforded to Don
West. An objective analysis of both those situations, revealed
a great many unanswered questions as to responsibility for
the beer.The evidence illustrates there was no reason why Curvinwas treated with disparity other than because of his union ac-
tivity. Under circumstances where the only reasonable expla-
nation for disparity is protected activity, it is proper to as-
sume that the disciplinary action was motivated by the em-
ployee's protected activities. I make that assumption in this
case. Chopp & Co., 295 NLRB 1058 (1989); Abbey's Trans-portation Service, 284 NLRB 698, 701 (1987); NLRB v.Delta Gas, 840 F.2d 309 (5th Cir. 1988).The record illustrates that Curvin's protected union activi-ties played a part in his selection for discharge.Respondent failed to show that Curvin would have beendischarged in the absence of his union activities. Other em-
ployees charged with offenses similar to the one against
Curvin, were not discharged.I find that Raymond Curvin was first suspended then dis-charged because of his union activities. By that action Re-
spondent engaged in activity violative of Section 8(a)(1) and
(3) of the Act.Restricted MovementsThe complaint alleges that Respondent restricted RaymondCurvin's movements within the plant because of his union
activities.The record evidence shows that Raymond Curvin was toldthat he had spent too much time in the bathroom on August
7, 1989. Curvin was called into Hardie Harris' office where
he was told to use his judgment as to how long to stay in
the bathroom. Curvin told Harris that he did not feel he had 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Under New Horizons, interest is computed at the ``short-term Federal rate''for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C.
§6621. Interest accrued prior to January 1, 1987 (the effective date of the

1986 amendment to 26 U.S.C. §6621) shall be computed in accordance with

Florida Steel Corp., 231 NLRB 651 (1977).2If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, asprovided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-tions to them shall be deemed waived for all purposes.3If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''been in the bathroom too long and he asked Harris what wasexcessive. Harris told Curvin:Look, just use your judgment. ...The best thing to
do is just tell somebody when you go to the bathroom.I do not find that the above evidence supports the GeneralCounsel's allegation in this instance. General Manager Harris
was responding to Curvin's question and his response was in
the nature of if you want to be safe just tell somebody when
you go to the bathroom. I see nothing illegal in that action.CONCLUSIONSOF
LAW1. Bostrom Seating Company, Inc. is an employer engagedin commerce within the meaning of Section 2(6) and (7) of
the Act.2. United Steelworkers of America, AFL±CIO, CLC is alabor organization within the meaning of Section 2(5) of the
Act.3. Respondent, by discharging and refusing to reinstateRaymond Curvin, violated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act. As I have found
that Respondent unlawfully discharged Raymond Curvin, I
shall recommend that Respondent be ordered to offer Curvin
immediate and full reinstatement to his former job or, if that
job no longer exists, to a substantially equivalent position,
without prejudice to his seniority or other rights and privi-
leges.I shall further recommend that Respondent be ordered tomake Curvin whole for any loss of earnings he suffered as
a result of the discrimination against him. Backpay shall be
computed in the manner described in F.W. Woolworth Co
.,90 NLRB 289 (1950), with interest, as computed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).1On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, Bostrom Seating Company, Inc., Pied-mont, Alabama, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Discharging, refusing to reinstate, and otherwise dis-criminating against employees because of their union or
other protected concerted activities.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer its employee Raymond Curvin immediate andfull reinstatement to his former job or, if that job no longer
exists, to a substantially equivalent job without prejudice to
his seniority or other rights or privileges previously enjoyed,
and make Curvin whole for any loss of earnings, plus inter-
est, suffered because of its illegal action.(b) Remove from its files any reference to the terminationof Curvin and notify Curvin in writing that this has been
done and that evidence of his unlawful suspension or termi-
nation will not be used against him in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records,
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Piedmont, Alabama, copies of theattached notice marked ``Appendix.''3Copies of the notice,on forms provided by the Regional Director for Region 10,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.